Citation Nr: 0902835	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  05-30 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for radiculopathy of the right lower extremity as a 
result of degenerative disc disease of the lumbar spine.

2.  Entitlement to a disability rating in excess of 10 
percent for radiculopathy of the left lower extremity as a 
result of degenerative disc disease of the lumbar spine.

3.  Entitlement to a disability rating in excess of 10 
percent for bunionectomy of the right great toe with 
resection of the metatarsal head and degenerative changes.  

4.  Entitlement to a disability rating in excess of 30 
percent for bilateral pes planus with valgus deformity.  

5.  Entitlement to an effective date prior to March 15, 2004 
for the assignment of a 10 percent disability rating for 
radiculopathy of the left lower extremity.

6.  Entitlement to an effective date prior to March 15, 2004 
for the assignment of a 30 percent disability rating for 
bilateral pes planus.


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from January 
1953 to January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The case was previously before the Board in April 2008, when 
it was remanded for additional development including 
examination of the veteran.  The requested development has 
been completed.  The Board now proceeds with its review of 
the appeal.  


FINDINGS OF FACT

1.  The veteran's service-connected radiculopathy of the 
right lower extremity is moderate in severity as manifested 
by complaints of weakness, numbness, paresthesias, and pain 
in the posterior thigh and posterior calf; as well as sensory 
loss, impaired coordination; and antalgic gait.  There is no 
muscle atrophy, tremor, or abnormal movement.  

2.  The veteran's service-connected radiculopathy of the left 
lower extremity is also moderate in severity as manifested by 
complaints of weakness, numbness, paresthesias, and pain in 
the posterior thigh and posterior calf; as well as sensory 
loss, impaired coordination and antalgic gait.  There is no 
muscle atrophy, tremor, or abnormal movement.  

3.  The veteran's service-connected residuals of a 
bunionectomy of the right great toe with resection of the 
metatarsal head and degenerative changes are manifested by 
mild to moderate hallux valgus.  

4.  The veteran's service-connected bilateral pes planus is 
manifested by:  tenderness along the posterior tibialis 
tendon, some evidence of weakness on dorsiflexion and plantar 
flexion and mild inward bowing of the Achilles alignment.  

5.  The service-connected bilateral pes planus in is not 
manifested by:  claw foot, skin abnormalities, marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement, and severe spasm of the 
tendo Achilles on manipulation. 

6.  The veteran's claim for increased disability ratings was 
received at the RO on March 15, 2004.

7.  A VA examination report dated September 17, 2003, 
reflects moderate disability due to pes planus; evidence 
dated prior thereto does not show moderate disability.  

8.  There is no medical evidence of record dated prior to 
March 15, 2004, which shows separate, objective neurologic 
abnormalities in the left leg that are associated  with the 
service-connected lumbar spine disability.  


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 
percent rating for radiculopathy of the right lower 
extremity, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002);  38 C.F.R. Part 4, including §§ 4.7 4.123, 
4.124, 4.124a, and Diagnostic Code 8526 (2008).

2.  The criteria for a 20 percent rating, and not in excess 
thereof, for radiculopathy of the left lower extremity, have 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, including §§ 4.7 4.123, 4.124, 4.124a, and Diagnostic 
Code 8526 (2008).  

3.  The criteria for a disability rating in excess of 10 
percent for bunionectomy of the right great toe with 
resection of the metatarsal head and degenerative changes 
have been not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 5280 
(2008).

4.  The criteria for a disability rating in excess of 30 
percent for bilateral pes planus with valgus deformity have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 5276 (2008).

5.  The criteria for an effective date prior to March 15, 
2004 for the assignment of a separate, 20 percent disability 
rating for radiculopathy of the left lower extremity have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).

6.  The criteria for an effective date of September 17, 2003, 
but not earlier, for the assignment of a 30 percent 
disability rating for bilateral pes planus have been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The veteran was provided this notice 
in a letter dated May 2008.  

Generally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Again, this notice was provided in the May 
2008 letter to the veteran.  While the May 2008 notice was 
not provided prior to the rating decision on appeal, any 
presumption of prejudice to the veteran is rebutted as he had 
ample opportunity to respond before the case was 
readjudicated by way of a September 2008 supplemental 
statement of the case.  Moreover, to the extent that the 
issue involving the disability rating assigned for neurologic 
symptoms of the left lower extremity involves the assignment 
of an initial disability rating, VA may not have had a 
further obligation to notify the veteran pursuant to the VCAA 
once the initial rating was assigned.  

With respect to the duty to assist the veteran, it is noted 
that medical records have been obtained in connection with 
the claims for increased disability ratings and multiple VA 
Compensation and Pension examinations have been provided.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
medical records; private medical records, VA medical 
treatment records; and VA examination reports.  The Board 
will summarize the relevant evidence where appropriate, and 
the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claims for earlier effective dates and increased 
disability ratings.  

II.  Increased Disability Ratings

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2008).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2008).

The Veterans Court has held that in determining the present 
level of a disability for any increased evaluation claim, the 
Board must consider the application of staged ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Upon the grant of service connection and the assignment of a 
rating, consistent with the facts found, the ratings may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. West, 
12 Vet. App. 119 (1999).  Such staged ratings are not subject 
to the provisions of 38 C.F.R. § 3.105(e) (2007), which 
generally require notice and a delay in implementation of a 
proposed rating reduction.  Fenderson, 12 Vet. App. at 126.

A.  Radiculopathy of the Lower Extremities

Service connection is in effect for degenerative disc disease 
of the lumbar spine.  Besides the 40 percent disability 
rating for the spine disability itself, which is not 
presently on appeal, as a result of the issuance of the July 
2005 rating decision, the veteran also receives separate 
disability ratings for radiculopathy of the lower 
extremities.  When evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1) (2008).  
Specifically the veteran is rated at 20 percent for 
radiculopathy of the right lower extremity as a result of 
degenerative disc disease of the lumbar spine and at a rating 
of 10 percent for radiculopathy of the left lower extremity 
as a result of degenerative disc disease of the lumbar spine.  
These two disability ratings are presently on appeal.  

The veteran's radiculopathy of the lower extremities is 
currently evaluated using the criteria of 38 C.F.R. § 4.124a, 
Diagnostic Code 8526 which contemplates paralysis of the 
anterior crural nerve, otherwise known as the femoral nerve.  
A 10 percent rating contemplates mild incomplete paralysis of 
the femoral crural nerve.  A 20 percent rating contemplates 
moderate incomplete paralysis.  A 30 percent rating 
contemplates severe incomplete paralysis of the anterior 
crural nerve.  A 40 percent rating is warranted for complete 
paralysis of the quadriceps extensor muscles, and is the 
highest disability rating assignable under this Diagnostic 
Code. 38 C.F.R. § 4.124a, Diagnostic Code 8526 (2008).  

The general rating criteria for diseases of the peripheral 
nerves provides that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a (2008).  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 
(2008).  Similarly, neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124 (2008).

A September 2002 VA radiology report indicates that the 
veteran had a history of low back pain and that he had 
positive straight leg tests on both sides.  A lumbar spine 
MRI revealed multilevel lumbar spondylosis and impingement of 
the left nerve roots at L2-3 and L3-4.  An October 2002 
private radiology report shows that a nerve root injection 
was done on the right at L5-S1 for lower back pain that was 
radiating down the right leg.  

In September 2003 a VA Compensation and Pension examination 
of the veteran's spine was conducted.  The examination report 
noted a treatment history of intervertebral disc disease with 
progressive right lower extremity radiculopathy.  The veteran 
reported symptoms of pain radiating only down his right lower 
extremity to the lateral aspect of his calf.  Physical 
examination revealed positive sciatic notch tenderness and 
positive straight leg raising tests on the right side only.  
Achilles reflexes were 0 on the right and 1+ on the left.  
Patellar reflexes were 2+ bilaterally.  Calf circumference 
was 35 cm. bilaterally and quadriceps circumference was 38 
cm. bilaterally.  The diagnosis was lumbar degenerative disk 
disease with moderate right lower extremity S1 radiculopathy. 

In June 2004, another VA Compensation and Pension examination 
of the veteran was conducted.  This time the veteran reported 
having bilateral lower extremity radiculopathy with the 
symptoms of pain being greater on the right than the left.  
The veteran ambulated with a cane in his left hand with a 
moderate antalgic gait, right lower extremity.  Physical 
examination revealed sciatic notch tenderness bilaterally 
with the right being greater than the left.  Straight leg 
raising tests were positive bilaterally, again with symptoms 
being worse on the right side.  Achilles reflexes were 0 on 
the right and trace on the left.  Patellar reflexes were 2+ 
bilaterally.  Calf circumference was 38 cm. bilaterally and 
quadriceps circumference was 40 cm. bilaterally.  The 
diagnosis was lumbar degenerative disk disease with bilateral 
lower extremity radiculopathy, right rated as moderate and 
left as mild.  
  
Physical examination in both September 2003 and June 2004 
both showed the following findings. The veteran was noted to 
have altered sensation on the S1 dermatomal distribution of 
the right lower extremity.  Motor function for the extensor 
hallucis longus, tibialis anterior and peroneal musculature 
group were rated as 5/5.  

In August 2008, a VA neurologic examination of the veteran 
was conducted.  The veteran reported symptoms of bilateral 
radiculopathy in both lower extremities which was manifested 
by weakness, numbness, paresthesias, pain, and impaired 
coordination.  These symptoms were present in both legs in 
the posterior thigh and posterior calf.  Physical examination 
revealed that he had 4/5 strength in the bilateral hip 
flexors, quads, hamstrings, and upon ankle dorsiflexion, 
ankle plantar flexion, as well as flexion and extension of 
the great toe.  Sensory examination of the legs revealed 
decreased sensation to vibration and light touch.  Reflex 
testing was "3+" for both the ankles and knees of both 
legs.  There was no evidence of muscle atrophy, abnormal 
muscle tone or bulk, tremor, or abnormal movement.  The 
veteran's gait and balance were not normal with a positive 
Romberg test and an antalgic gait.  The diagnosis was 
bilateral sciatic radiculopathy.  The examiner indicated that 
both neuritis and neuralgia were present and that the level 
of severity was moderate.  

Although the veteran is rated under Diagnostic Code 8526, the 
Board will also consider whether the veteran is entitled to a 
higher rating under Diagnostic Code 8520, which provides the 
criteria for paralysis of the sciatic nerve.  Under that code 
the veteran is entitled to a 20 percent rating for moderate 
incomplete paralysis, 40 percent for moderately severe 
incomplete paralysis, 60 percent for severe incomplete 
paralysis with marked muscular atrophy and an 80 percent 
evaluation for complete paralysis of the sciatic nerve where 
the foot dangles and drops, no active movement is possible 
for the muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 20 percent for the 
veteran's service-connected radiculopathy of the right leg 
for any period of time covered by this appeal.  The evidence 
of record reveals that the veteran has neurologic symptoms in 
his right leg resulting from his service-connected 
degenerative disc disease.  These symptoms include pain which 
radiates into his posterior thigh and calf, but not his foot.  
He also has symptoms of decreased sensation in the same nerve 
distribution.  There is no evidence of muscle atrophy or 
complete paralysis.  Muscle strength in the right lower 
extremity was 4/5 on the most recent examination and 5/5 
prior to that.  As muscle weakness is not more severe than 
4/5, a higher rating of severe is not warranted under either 
diagnostic code.  The medical opinions of the VA examiners 
are that the veteran's right lower extremity radiculopathy 
symptoms are moderate in nature.  As such, he is properly 
assigned a 20 percent disability rating under Diagnostic Code 
8526 for moderate incomplete paralysis of the femoral nerve, 
and an increased rating must be denied.  38 C.F.R. §§ 4.123, 
4.124, 4.124a, Diagnostic Code 8526 (2008), see also 
Diagnostic Code 8520.  Moreover, the evidence does not show 
material changes in the condition such that the consideration 
of staged ratings is warranted.  

The evidence supports the assignment of a 20 percent 
disability rating for the veteran's service-connected 
radiculopathy of the left leg.  The evidence of record 
reveals that the veteran has neurologic symptoms in his left 
leg resulting from his service-connected degenerative disc 
disease.  These symptoms include pain which radiates into his 
posterior thigh and calf, but not his foot.  He also has 
symptoms of decreased sensation in the same nerve 
distribution and complains of numbness, paresthesias and 
pain.  There is, however, no evidence of muscle atrophy or 
complete paralysis.  The medical opinion of the examining 
physician is that the veteran's right lower extremity 
radiculopathy symptoms are moderate in nature.  Based on the 
sensory loss, muscle strength of 4/5, complaints of numbness, 
paresthesias and pain, as well as the medical examiner's 
characterization of the disability as moderate, the 
assignment of a 20 percent disability rating under Diagnostic 
Code 8526 for moderate incomplete paralysis of the femoral 
nerve, is warranted.  However, the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 20 percent as there is no evidence of severe 
radiculopathy or complete paralysis.  38 C.F.R. §§ 4.123, 
4.124, 4.124a, Diagnostic Code 8526 (2008), see also 
Diagnostic Code 8520.
.
B.  Bunionectomy of Right Great Toe

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2002).

The veteran is service-connected for bunionectomy of the 
right great toe with resection of the metatarsal head and 
degenerative changes which is rated by analogy under 
Diagnostic Code 5280.  This Diagnostic Code contemplates 
unilateral hallux valgus and a 10 percent disability rating 
is the only disability rating assignable.  It is warranted 
for unilateral hallux valgus which is operated on with 
resection of the metatarsal head, or for severe unilateral 
hallux valgus if equivalent to amputation of the great toe.  

Service medical records reveal that the veteran was diagnosed 
with bilateral pes planus and hallux valgus of the big toes 
which was treated by in-shoe orthotic devices.  Private 
medical records dated December 1994 reveal that the veteran 
had hallux valgus with a bunion of the right great toe which 
required surgical treatment with a bunionectomy.

In September 2003, a VA examination was conducted.  The 
veteran was noted to have a mild pes planovalgus deformity 
with pain to palpation of the metatarsal heads.  He had a 
moderate loss of range of motion of the MTP joint for the 
first right great toe with dorsiflexion measured at 5 
degrees, plantar flexion at 10 degrees.  The examination 
report noted review of earlier X-ray results which indicated 
that the veteran had early narrowing of the first MTP joint 
with associated hallux valgus deformity.  The x-ray 
impression was moderate osteoarthritis of the first 
metatarsal phalangeal joint of the great toe.  

Upon VA examination in June 2004, it was noted that the 
veteran had a well-healed 6 cm. incision over the dorsal 
medial aspect of the first metatarsal phalangeal joint 
consistent with his prior bunionectomy.  He had decreased 
range of motion of the first MTP joint with dorsiflexion at 5 
degrees and plantar flexion at 5 degrees.  X-ray results of 
the right foot indicated that the veteran showed early 
narrowing of the first metatarsal phalangeal joints with 
recurrent hallux valgus deformity.  X-ray impression was 
moderate osteoarthritis of the first metatarsal phalangeal 
joint of the great toe.    


In August 2008, a VA examination of the veteran's feet was 
conducted.  Examination of the right foot revealed mild 
hallux valgus.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's service-connected residuals bunionectomy of the 
right great toe with resection of the metatarsal head for the 
entire period of time covered by this appeal.  The veteran is 
receiving a 10 percent disability rating which is the only 
disability rating which can be assigned under Diagnostic Code 
5280.  There is no evidence of record supporting that a 
disability rating in excess of 10 percent is warranted for 
this disability.  Moreover, to the extent that the veteran 
has more severe foot symptoms, those symptoms are rated under 
a separate Diagnostic Code for his bilateral pes planus.  
Accordingly, an increased rating for the residuals 
bunionectomy of the right great toe with resection of the 
metatarsal head must be denied.  

C.  Bilateral Pes Planus

Service medical records reveal that the veteran was diagnosed 
with bilateral pes planus (flat feet) and hallux valgus of 
the big toes which was treated by in-shoe orthotic devices.  
Private medical records dated December 1994 reveal that the 
veteran had hallux valgus with a bunion of the right great 
toe which required surgical treatment with a bunionectomy.

A VA podiatry treatment note dated December 2001 revealed the 
presence of ingrown toe nails of both great toes.  X-ray 
examination revealed evidence of degenerative joint disease 
of the right great toe; this is confirmed in other VA 
radiology reports of record dated March 2001 and July 2002.  
No indication of active symptoms of pes planus were noted.

In January 2002, a VA examination of the veteran was 
conducted.  Physical examination revealed bilateral flat foot 
deformity with pain to palpation along the instep and 
metatarsal heads bilaterally.  Ten degrees of inversion and 
eversion were noted bilaterally.

In September 2003, another VA examination of the veteran was 
conducted.  The examiner noted that the veteran's foot 
symptoms were treated conservatively with arch supports and 
medication.  Physical examination revealed bilateral flat 
foot deformity with pain to palpation along the instep and 
metatarsal heads bilaterally.  Ten degrees of inversion and 
eversion were noted bilaterally along with a manner toe of 
the small toe of the right foot.  There was no evidence of 
transfer lesion of callus formation on either foot.  X-ray 
results indicated radiographic changes consistent with 
Achilles' tendinitis.  The diagnosis was "bilateral pes 
planovalgus deformities" which were moderate with associated 
osteoarthritis of the first metatarsal phalangeal joints and 
associated plantar fasciitis.  

Upon VA examination in June 2004, the veteran was noted to 
have 6 degrees of valgus deformity with pain to palpation 
along the entire medial instep and along the plantar aspect 
of the first, second, third and fourth metatarsal heads 
bilaterally.  There was no evidence of transfer lesions or 
plantar callosities.  Eversion was at 0 degrees and inversion 
at 10 degrees bilaterally.  X-ray results again revealed 
radiographic changes consistent with Achilles tendonitis, as 
well as calcaneal spurs bilaterally.  The impression was 
bilateral pes planovalgus deformity rated as moderate with 
associated osteoarthritis of the first metatarsal phalangeal 
joints and associated plantar fasciitis.  

In August 2008, the most recent VA examination of the 
veteran's feet was conducted.  Physical examination of the 
feet did not reveal any objective evidence of swelling, 
instability, or painful motion.  There was objective evidence 
of tenderness along the posterior tibialis tendon and some 
evidence of weakness on ankle dorsiflexion and plantar 
flexion bilaterally.  There was no evidence of claw foot, 
skin abnormalities, or vascular abnormalities.  He had inward 
bowing of the Achilles alignment bilaterally which was 
painful on manipulation and partially correctable with 
manipulation.  There was no spasm on manipulation.  There was 
pain on manipulation on pronation and mild valgus 
bilaterally.  There was five degrees of valgus bilaterally .  
Pronation was noted to be mild bilaterally.  The examiner 
indicated that the level of disability resulting from the 
service-connected bilateral pes planus disorder was moderate.  

The veteran's service-connected bilateral pes planus is rated 
at 30 percent under Diagnostic Code 5276 for flatfeet.  
Pursuant to Diagnostic Code 5276, a 30 percent disability 
rating is assigned for severe bilateral flatfoot with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use and characteristic callosities.  A 50 
percent rating is the highest disability rating that can be 
assigned under this Diagnostic Code, it contemplates 
pronounced bilateral pes planus, manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 
5276.

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 30 percent for the 
veteran's service-connected bilateral pes planus.  The 
medical evidence of record simply does not show that the 
veteran has marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement, and any 
spasm of the tendo Achilles on manipulation, let alone severe 
spasms.  Accordingly, a disability rating in excess of 30 
percent must be denied.  Moreover, the evidence does not show 
material changes in the condition such that the consideration 
of staged ratings is warranted.  

III.  Earlier Effective Dates 

The veteran claims entitlement to an earlier effective date 
for the assignment of a separate 20 percent disability rating 
for his left leg radiculopathy and for the assignment of a 30 
percent disability rating for his bilateral pes planus.  He 
generally claims that increased disability ratings are 
warranted prior to the assigned effective dated of March 15, 
2004, without providing any specific reasoning as to why that 
effective date is incorrect, or pointing to any evidence 
dated prior to that time which shows an increase in the level 
of severity of the pes planus or that there was a pending 
claim for a separate rating for left leg radiculopathy that 
was filed prior to March 15, 2004.   

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2).  The Court has held that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating; otherwise the general rule of 38 
C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  Thus, three possible dates may be 
assigned depending on the facts of a case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  38 
C.F.R. §§ 3.155, 3.400(o)(2).

The Board notes that a specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if the formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of the 
receipt of the informal claim.  When a claim has been filed 
which meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization that meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability that may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits:  (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits.  38 
C.F.R. § 3.157.

The veteran's attorney submitted a letter which was received 
by VA on March 15, 2004.  In part, this letter specified that 
the veteran was "seeking an increased schedular rating for 
each of his service-connected conditions."  Accordingly, 
this is the date of claim for increased disability rating for 
pes planus and for the assignment of a separate rating for 
the left leg radiculopathy.  At the time of the claim, the 
veteran's service-connected bilateral pes planus was assigned 
a 10 percent disability rating.  At that time he was only 
receiving a separate disability rating for his right leg 
radiculopathy, as there was no medical evidence of record 
showing associated objective neurologic abnormalities in the 
left leg due to the veteran's service-connected degenerative 
disc disease.  As a result of the March 2004 claim for 
increased disability ratings VA examinations of the veteran 
were conducted and an increased rating of 30 percent was 
granted for the veteran's bilateral pes planus.  Also, a 
separate 10 percent disability rating was granted for the 
veteran's left leg radiculopathy.  The Board has granted a 20 
percent disability rating for the veteran's left leg 
radicular symptoms above.  

The Board has addressed the rating of each of the claimed 
disabilities above.  As noted above,  March 15, 2004 is the 
date of claim, and three possible effective dates are 
possible depending on the facts of a case:

(1) if an increase in disability occurs after the claim is 
filed, the date that the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by more 
than a year, the date that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

In the present case VA medical treatment records dated prior 
to March 15, 2004, generally do not show treatment for the 
veteran's pes planus, nor do they show objective neurologic 
abnormalities in the left leg due to the service-connected 
lumbar disability.  However, the September 2003 VA 
examination report noted findings pertaining to pes planus 
that correspond to moderate disability.  This is the earliest 
that it is factually ascertainable that an increase in 
disability had occurred.  38 C.F.R. § 3.400(o)(2).  
Accordingly, an effective date of September 17, 2003, is 
warranted for the assignment of a 30 percent rating for 
bilateral pes planus.  In that regard, it is noted that a VA 
examination report of January 2002 assessed the veteran's pes 
planus as mild in severity.  The evidence does not thereafter 
show an increase in disability to moderate until the VA 
examination of September 2003.  Accordingly, an earlier 
effective date of September 17, 2003, but no earlier is 
assigned.  

The evidence, however, is against the assignment of a 
separate rating for left lower extremity radiculopathy 
associated with the service-connected spine disability prior 
to March 15, 2004.  Objective neurologic abnormality of the 
left lower extremity is first shown in the June 2004 VA 
examination report which diagnosed lumbar DDD with bilateral 
lower extremity radiculopathy, right rated as moderate and 
left rated as mild.  The September 2003 VA examination report 
diagnosed only lumbar DDD with moderate right lower extremity 
S1 radiculopathy.  There is no other evidence of record 
within the year prior to the March 2004 claim indicating that 
the veteran had separate objective neurologic abnormality in 
the left lower extremity nor is there a pending claim for a 
separate rating prior to March 15, 2004.  Accordingly, the 
preponderance of the evidence is against the assignment of a 
separate rating for left lower extremity radiculopathy prior 
to the date of claim, March 15, 2004.

IV.  Conclusion

In reaching the decisions above, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
assignment of disability ratings in excess of those noted 
individually above, and is against the assignment of 
effective dates prior to those presently assigned.  
Accordingly, that doctrine is not applicable in the current 
appeal.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. 
App. 518 (1996).


	(CONTINUED ON NEXT PAGE)



ORDER

A disability rating in excess of 20 percent for radiculopathy 
of the right lower extremity as a result of degenerative disc 
disease of the lumbar spine is denied.

A disability rating of 20 percent, and not in excess thereof, 
is granted for  radiculopathy of the left lower extremity as 
a result of degenerative disc disease of the lumbar spine, 
subject to the law and regulations governing the payment of 
monetary awards.  

A disability rating in excess of 10 percent for bunionectomy 
of the right great toe with resection of the metatarsal head 
and degenerative changes is denied.  

A disability rating in excess of 30 percent for bilateral pes 
planus with valgus deformity is denied.  

An effective date of September 17, 2003, but no earlier, is 
granted for the assignment of a a 30 percent disability 
rating for bilateral pes planus.   

An effective date prior to March 15, 2004 for the assignment 
of a separate, 20 percent disability rating for radiculopathy 
of the left lower extremity
is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


